Cole, Judge,
dissenting.
I am unable to agree with the decision of the majority in this case. I wish to emphasize first that there is nothing before us in this case which has not been fully considered in the previous cases. The majority relies upon certain dictionary definitions (apparently to establish that the common meaning of the word “rags” includes the items involved here), and upon quotations-from the Summary of Tariff Information, 1929 to establish that Congress intended to include such merchandise within the meaning of the word “rags.” The same dictionary definitions relied upon by the majority here were before us in the Lobsitz and the Mattoon cáses (cited in the majority opinion), and, in fact, they were quoted in the Mattoon case. Likewise, the quotation from the Summary of Tariff Information was fully argued in the briefs in both the Mattoon and Lobsitz cases.
• ' Nor does the stipulation'herein make this case any different than the Mattoon case since the stipulation merely reiterates what was established as fact in the Mattoon case, and indeed follows closely the terminology used in the decisions. For all practical purposes this case is merely a rehearing of the Mattoon case. We denied a petition for rehearing in that case. It is my opinion that since the facts presented in this case are exactly the same as in the Mattoon case, and since no new arguments have been developed, that the decision below should have been affirmed on that authority without opinion.
I feel it only appropriate to point out that the majority here has expressed an interpretation of the Mattoon case which does not agree with my understanding thereof. The majority professes to believe that the Mattoon case turned on a distinction between cutting and tearing; I did not so understand the case. It was my understanding that the decision turned upon the nature and physical appearance of the exhibits involved therein, and upon a holding of this court that the common meaning of the word “rags” did not include such merchandise. I understood the' court to hold that the fact that the involved merchandise could be used for reprocessing in the same way that rags properly so-called could be used, did not make the merchandise rags. " A description of the involved merchandise will illustrate this point. The “noodles” are apparently so named because of their resemblance to the food preparation of that name. They are generally several ' inches in length, and rarely more than a fraction of an inch in width. Chief Judge Oliver, whose dissenting opinion in the Mattoon case was approved by this court, aptly described them as “largely resembling pieces of string.” The “clips” are somewhat larger pieces than the noodles, but the largest is still smaller than the palm of a hand. They - would scarcely make satisfactory pen wipers.
It is clearly apparent that such material could be termed “rags” only under an extremelv broad definition of that term. It is evident that *111tbe normal usage of the word “rags” excludes merchandise of the type involved here, not because the items have been cut instead of torn, but because the word “rag” is generally used to refer to something more substantial A housewife would not find the involved merchandise suitable as dust rags, nor a mechanic as wiping rags. In a broad general sense, perhaps these items are rags, but properly and normally speaking they are not. Although the evidence is somewhat conflicting, it appears that in trade the goods are not dealt in as “rags” but under the more specific designation as “clips” or “noodles,” and this court so held in the Mattoon case. I understood the Mattoon case, as well as the Lobsitz case (where felt “clips” were involved), to hold that the term “rags” was not used in a general sense in paragraph 1105 but in its common meaning, which excludes merchandise as insubstantial as that involved here. Such being the case, reference to the Summary of Tariff Information was not permissible.
Whatever might have been the merits of the question upon first impression, it is my belief that the well-reasoned and heretofore followed decisions of this court as to the common meaning of the word “rags,” made after full argument and consideration of all the facts involved, should stand in the absence of exceptional circumstances not present here. The language of Burstein & Sussman v. United, States, 16 Ct. Cust. Appls. 282, 285, T. D. 42871, is particularly applicable here:
We know of no situation, however, which calls more forcibly for the application of the maxim of stare decisis, et non quieta movere. We are fully cognizant of the limitations placed upon this maxim in giving it controlling force' in the decision of cases by the courts of the country, but if the rule is to be given any force whatever and is to be regarded as controlling in the decision of any kind of case, it certainly ought to be observed and followed here, and we so hoid.
To now resort to extrinsic evidence of congressional intent to contradict this court’s interpretation of the common meaning of a tariff term — which evidence was carefully considered by our court in the past — is going to an extreme I cannot accept. I find no alternative but to dissent from the majority opinion.